 1   MCGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C.KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6

 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                   2:16−CV−02259−KJM−CKD

12                 Plaintiff,
13          v.                                   JOINT STATUS REPORT; ORDER
14   REAL PROPERTY LOCATED AT 6340
     LOGAN STREET, SACRAMENTO,
15   CALIFORNIA, SACRAMENTO COUNTY,
     APN: 038-0251-017-0000, INCLUDING ALL
16   APPURTENANCES AND IMPROVEMENTS
     THERETO,
17
     REAL PROPERTY LOCATED AT 1735
18   ITASCA AVENUE, SACRAMENTO,
     CALIFORNIA, SACRAMENTO COUNTY,
19   APN: 225-1080-022-0000, INCLUDING ALL
     APPURTENANCES AND IMPROVEMENTS
20   THERETO,
21   REAL PROPERTY LOCATED AT 9501
     JEFFCOTT ROAD, WILTON, CALIFORNIA,
22   SACRAMENTO COUNTY, APN: 136-0060-
     060-0000, INCLUDING ALL
23   APPURTENANCES AND IMPROVEMENTS
     THERETO,
24
     REAL PROPERTY LOCATED AT 7918 and
25   7920 68TH AVENUE, SACRAMENTO,
     CALIFORNIA, SACRAMENTO COUNTY,
26   APN: 051-0354-011-0000, INCLUDING ALL
     APPURTENANCES AND IMPROVEMENTS
27   THERETO,
28                                               1
                                                                         Joint Status Report
 1   REAL PROPERTY LOCATED AT 6945
     NOVA PARKWAY, SACRAMENTO,
 2   CALIFORNIA, SACRAMENTO COUNTY,
     APN: 042-0091-001-0000, INCLUDING ALL
 3   APPURTENANCES AND IMPROVEMENTS
     THERETO, and
 4
     REAL PROPERTY LOCATED AT 8982
 5   ELDER CREEK ROAD, SACRAMENTO,
     CALIFORNIA, SACRAMENTO COUNTY,
 6   APN: 064-0033-031-0000, INCLUDING ALL
     APPURTENANCES AND IMPROVEMENTS
 7   THERETO,
 8                  Defendants.
 9

10          The United States and claimants Leonard Yang, Chui Qiang Liu, Xiahua Ouyang, Megan Liu,

11 Lone Oak Fund, LLC, Northern California Mortgage Fund IX and FJM Private Mortgage

12 (“claimants”), submit the following Joint Status Report pursuant to the Court’s February 13, 2017

13 Order. No other party has appeared in this action.

14          The parties previously requested, and this Court granted, a stay of further proceedings in this

15 matter in light of the ongoing companion criminal case, United States v. Leonard Yang, et al., Case No.

16 2:16-CR-00189 KJM. The parties hereby submit that the criminal case is still ongoing and, as set forth

17 in the original Joint Status Report [ECF No. 32], the Court should stay further proceedings in this

18 matter rather than fully schedule this case at this time. As a further update for the Court, the parties

19 recently sold five of the defendant properties pursuant to an interlocutory sales order entered in the

20 case: defendants 6340 Logan, 1735 Itasca, 9501 Jeffcott, 7918/7950 68th and 8982 Elder Creek Road.

21 Pursuant to the interlocutory sales orders, most of the claims filed by property owners and lienholders

22 were resolved in full. Accordingly, those claimants who no longer have an interest in the properties

23 will soon file a stipulation to withdraw the associated claims. Any remaining claims will remain stayed

24 until the outcome of the criminal case.

25           The United States has circulated a stipulation to sell the remaining defendant property, 6945

26 Nova Parkway, and the United States believes the property will soon be on the market for sale.

27 ///

28                                                       2
                                                                                            Joint Status Report
 1          The parties will file another joint status report within 60 days, or within seven days after the

 2 criminal case resolves, whichever comes first.

 3 Dated:     10/11/2018                                          MCGREGOR W. SCOTT
                                                                  United States Attorney
 4

 5                                                        By:     /s/ Kevin C. Khasigian
                                                                  KEVIN C. KHASIGIAN
 6                                                                Assistant U.S. Attorney
 7

 8 Dated:     10/11/2018                                          /s/ Anh Van Nguyen
                                                                  ANH VAN NGUYEN
 9                                                                Attorney for claimant Leonard Yang
10

11 Dated:    10/10/2018                                           /s/ Ernest Chen
                                                                  ERNEST CHEN
12                                                                Attorney for claimants Chui Qiang Liu and
                                                                  Xiahua Ouyang
13

14 Dated: 10/11/2018                                              /s/ Mark J. Reichel
                                                                  MARK J. REICHEL
15                                                                Attorney for claimant Megan Liu
16

17 Dated:    10/10/2018                                           /s/ Simon Aron
                                                                  SIMON ARON
18                                                                Attorney for claimant Lone Oak Fund, LLC
19

20 Dated:    10/11/2018                                           /s/ Thomas P. Mazzucco
                                                                  THOMAS P. MAZZUCCO
21                                                                Attorney for claimants Northern California
                                                                  Mortgage Fund IX and FJM Private
22                                                                Mortgage
23

24 ///

25 ///

26 ///

27 ///

28                                                       3
                                                                                             Joint Status Report
 1                                                   ORDER
 2          For the reasons set forth above, this matter is stayed pursuant to 18 U.S.C. §§ 981(g)(1),

 3 981(g)(2) and 21 U.S.C. § 881(i). The parties shall file a joint status report within 60 days or until the

 4 resolution of United States v. Leonard Yang, et al., 2:16-CR-00189, whichever comes first.

 5          IT IS SO ORDERED.

 6 DATED: October 17, 2018.

 7

 8                                                   UNITED STATES DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                       4
                                                                                            Joint Status Report
